               Case 2:21-mj-30328-DUTY ECF No. 1, PageID.1
                                            AUSA:             Filed 07/02/21 Telephone:
                                                    Benjamin Coats             Page 1 of   9 226-9734
                                                                                        (313)
AO 91 (Rev. 11/11) Criminal Complaint            Special Agent:          Danielle Stefanovski, ATF     Telephone: (313) 202-3450

                                        UNITED STATES DISTRICT COURT
                                                               for the

                                                Eastern District of Michigan
United States of America
   v.
Kyle Lamont Johnson                                                       Case: 2:21-mj-30328
                                                                          Judge: Unassigned,

                                                                          Filed: 07-02-2021 At 10:33 AM
                                                                          CMP USA V JOHNSON (kcm)




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                   June 28 2021                in the county of ____W_a_yn..__e___ in the
___E_ a_st_em
            ___ District of                Michigan        , the defendant(s) violated:

                  Code Section                                            Offense Description
18 U.S.C. § 1028A(a)(l)                                 Aggravated identity theft
18 U.S.C. 922(a)(6)                                     False statements during the purchase of a firearm




         This criminal complaint is based on these facts:




@ Continued on the attached sheet.

                                                                                           Complainant's signature

                                                                      Special Agent Danielle Stefanovski, A.T.F.
                                                                                            Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date: July 2, 2021                                                                            Judge's signature

City and state: Detroit, Michigan                                     Hon. Curtis Ivy, Jr., U.S. Magistrate Judge
                                                                                            Printed name and title
   Case 2:21-mj-30328-DUTY ECF No. 1, PageID.2 Filed 07/02/21 Page 2 of 9




                                   AFFIDAVIT

      I, Special Agent Danielle Stefanovski, being first duly sworn, hereby depose

and state as follows:

              INTRODUCTION AND AGENT BACKGROUND

      1.     I have been employed as a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms and Explosives (ATF) since March of 2018. I am an

“investigative or law enforcement officer of the United States” within the meaning

of 18 U.S.C § 2510(7), and I am empowered by law to conduct investigations and

make arrests for criminal offenses enumerated under federal law.

      2.     Prior to becoming a Special Agent with ATF, I was a Special Agent

with the United States Secret Service. I have had extensive law enforcement training,

including the Criminal Investigator Training Program at the Federal Law

Enforcement Training Center, USSS Special Agent Training Program in Beltsville,

Maryland, and ATF Special Agent Basic Training in Glynco, Georgia. I also have a

Bachelor of Business Administration from the University of Michigan.

      3.     During my employment with ATF, I have participated in numerous

criminal investigations focused on firearms, firearms traffickers, armed drug

traffickers and criminal street gangs. During said employment, I have utilized a

variety of investigative techniques and resources, including physical and electronic

surveillance, undercover and various types of informants and cooperating sources.

                                         -1-
   Case 2:21-mj-30328-DUTY ECF No. 1, PageID.3 Filed 07/02/21 Page 3 of 9




      4.    The facts set forth herein include my personal knowledge and/or

information from other law enforcement officers. I have not included each and

every fact known to law enforcement concerning this investigation; rather, I have

set forth only the facts necessary to establish probable cause Kyle Lamont

JOHNSON violated federal laws as outlined below.

                              PROBABLE CAUSE

      5.    On June 28, 2021, I received information from Action Impact

Firearms, a federal firearms licensee (FFL) located in the Eastern District of

Michigan, regarding an individual attempting to transfer multiple firearms that

were originally purchased from an online store, that is located outside of the state

of Michigan. While attempting to complete the transfer process with Action

Impact, the individual provided a suspected fraudulent state of Michigan

identification card that listed a name with initials M.D.B. Action Impact made a

copy of the suspected fraudulent identification and provided it to me.

      6.    I queried the Law Enforcement Information Network (LEIN) for the

name and date of birth on this identification card, which revealed a Michigan

driver’s license registered to a person with the name on the suspected fraudulent

identification, but the image of the person with that name did not match the

individual on the identification provided to Action Impact. It was later determined

that the firearms, included an FN, model PS90 rifle bearing serial number


                                         -2-
   Case 2:21-mj-30328-DUTY ECF No. 1, PageID.4 Filed 07/02/21 Page 4 of 9




FN134006, and an IWI, model Tavor X95 rifle bearing serial number T2007783,

were purchased using a credit card registered to a billing address in Ohio.

Additionally, I noted the phone number provided by the online purchaser of the

firearms was listed on the bill of sale as “no longer in service.”

     7.     Later on June 28, 2021, I received a call from the FFL DeRonne

Hardware, located in the Eastern District of Michigan, regarding an individual

attempting to complete a transfer of multiple firearms that were originally

purchased from an online store located outside of the state of Michigan. The

individual provided a suspected fraudulent Michigan identification card listing a

name with initials D.M.M.

     8.     I queried LEIN for the name and date of birth on this identification

card, which revealed a Michigan driver’s license registered to a person with the

name on the suspected fraudulent identification, but the image of the person with

that name did not match the individual on the ID provided to DeRonne Hardware.

It was later determined that the firearms involved in the transfer, including a

Glock, model 23 bearing serial number BSRG073, and a Glock, model 29 bearing

serial number BTDT474, were purchased using a credit card registered to a billing

address in Virginia. Also, the phone number provided by the individual attempting

to obtain the firearms was listed as “no longer in service.” Based on my training

and experience investigating the fraudulent purchase of firearms, I am aware out


                                         -3-
   Case 2:21-mj-30328-DUTY ECF No. 1, PageID.5 Filed 07/02/21 Page 5 of 9




of state credit cards used to purchase firearms in a different state are frequently

fraudulently obtained.

      9.     I know that the Gun Control Act of 1968 prevents out of state firearm

sellers from shipping firearms directly to a private party/non-FFL. Instead, any

buyer who wants to purchase a gun in an interstate transaction from a source other

than a private individual must do so through a federally licensed firearms dealer.

After being purchased, the firearm is shipped from the out-of-state FFL to the in-

state FFL. The in-state FFL will then transfer the firearm to the individual

purchaser. In order to complete this transaction, an ATF Form 4473 must be

completed prior to the completion of the transfer. The ATF Form 4473 form

contains the following warning to the buyer:

      Warning: You are not the actual transferee/ buyer if you are
      acquiring the firearm(s) on behalf of another person. If you are
      not the actual transferee/buyer, the licensee cannot transfer the
      firearm(s) to you.

On the form, the purchaser stated that he/she was the “actual buyer” of the

firearm by checking the box, “Yes,” to the above question. Furthermore, the

ATF Form 4473 contained the following statement:

      I also understand that making any false oral or written statement,
      or exhibiting any false or misrepresented identification with
      respect to this transaction, is a crime punishable as a felony under
      Federal law, and may also violate State and/or local law. I further
      understand that the repetitive purchase of firearms for the
      purpose of resale for livelihood and profit without a Federal
      firearms license is a violation of Federal law …
                                         -4-
   Case 2:21-mj-30328-DUTY ECF No. 1, PageID.6 Filed 07/02/21 Page 6 of 9




Below that statement, the purchaser signed his name as M.B. and D.M.,

respectively. As an ATF Special Agent, I am aware that had the purchaser

answered either that he was not the “actual buyer” or refused to state that his

answers were true or correct, then the FFL would not have sold or delivered

the firearms to the purchaser.

      10.    I reviewed the paperwork associated with these transactions from both

FFLs and determined that the purchaser signatures on the ATF 4473 forms did not

appear to match the signatures on the respective state-issued identification cards.

      11.    Subsequently, a law enforcement database was queried utilizing the

image from the M.B. fraudulent ID card, and an investigative lead was developed

suggesting that the individual in the image is Kyle Lamont JOHNSON. I then

queried LEIN and compared an official state of Michigan driver’s license image of

JOHNSON to the images on the fraudulent ID cards used to attempt to obtain the

firearms (see Images 1 and 2 below).




                                         -5-
   Case 2:21-mj-30328-DUTY ECF No. 1, PageID.7 Filed 07/02/21 Page 7 of 9




     IMAGE 1                    IMAGE 2

      “M.B.”                                   Kyle JOHNSON




      12.    On June 30, 2021, ATF Task Force Officer (TFO) Goldstein

conducted a law enforcement query for JOHNSON’s criminal history and any open

warrants. JOHNSON has two prior arrests, including a pending Felony carrying

concealed weapons (CCW) charge in the Michigan 36th District court. JOHNSON

did not have any registered firearms registered in the state of Michigan. Due to his

current age, 20, JOHNSON is prohibited from purchasing pistols from FFLs.

      13.    On July 1, 2021, ATF agents and TFOs arrested Kyle JOHNSON at

Action Impact FFL in Southfield, MI. JOHNSON provided the fraudulent state of

Michigan identification card that listed the name with initials M.D.B. to Action

Impact FFL employees in an attempt to complete the firearm transfer and obtain

the previously mentioned firearms. When later interviewed by ATF, JOHNSON

admitted that he knew his photograph was used on the state of Michigan


                                         -6-
    Case 2:21-mj-30328-DUTY ECF No. 1, PageID.8 Filed 07/02/21 Page 8 of 9




identification card, bearing the name of a different individual, to obtain the

firearms. JOHNSON also admitted to ATF to having multiple fraudulent

identification cards.

                                  CONCLUSION

      14.    Based on the above information, I have probable cause to believe that

Kyle JOHNSON, who is prohibited from purchasing a pistol from an FFL due to

his age, used the fraudulent identification of “M.B” in an attempt to obtain an FN,

model PS90 rifle bearing serial number FN134006, and an IWI, model Tavor X95

rifle bearing serial number T2007783 from Action Impact, and “D.M.” in an

attempt to obtain a Glock, model 23 bearing serial number BSRG073, and a Glock,

model 29 bearing serial number BTDT474 from DeRonne Hardware. In doing so,

JOHNSON made false statements and furnished false, fictitious, and

misrepresented identifications during the purchase of multiple firearms, in

violation of 18 U.S.C. § 922(a)(6), and committed aggravated identity theft, in




                                          -7-
   Case 2:21-mj-30328-DUTY ECF No. 1, PageID.9 Filed 07/02/21 Page 9 of 9




violation of 18 U.S.C. § 1028A(a)(1). These violations occurred within the Eastern

District of Michigan.




                                      Danielle Stefanovski, Special Agent
                                      Bureau of Alcohol, Tobacco, Firearms and
                                      Explosives

Sworn to before me and signed in my presence
and/or by reliable electronic means



_________________________________
HON. CURTIS IVY, JR.
United States Magistrate Judge




                                        -8-
